       Case 3:20-cv-00422-HTW-LGI Document 62 Filed 08/31/21 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 WESCO INSURANCE COMPANY                                                            PLAINTIFF

 vs.                                           CIVIL ACTION No.: 3:20-CV-422-HTW-LGI

 STATE AUTO PROPERTY AND
 CASUALTY INSURANCE COMPANY;
 HOUSTON SPECIALTY INSURANCE
 COMPANY; B&G WOOD, INC.; B&G
 TRANSPORT, INC.; JEFFERY PRUITT;
 SERA WRAGG; and JEROME RASH                                                    DEFENDANTS

                                             ORDER

        BEFORE THIS COURT is a Motion to Dismiss, filed by defendant State Auto Property

and Casualty Insurance Company [Docket no. 19]. Said motion argues that this court does not

possess subject matter jurisdiction because plaintiff Wesco Insurance Company lacks standing to

bring this declaratory judgment action. Plaintiff Wesco Insurance Company opposes the motion,

as does defendant Houston Specialty Insurance Company.

        On or about January 2, 2019, defendant Jeffery Pruitt (hereinafter referred to as “Pruitt”)

had a vehicular accident and, at the time, was in a 2015 Dodge Ram truck while travelling on

Highway 15 near Philadelphia, Mississippi. Pruitt was driving the vehicle during the course and

scope of his employment with defendant B&G Transport, Inc. (hereinafter referred to as “BGT”).

Pruitt collided with another vehicle driven by defendant Jerome Rash (hereinafter referred to as

“Rash”). Defendant Sera Wragg (hereinafter referred to as “Wragg”) was a passenger in Rash’s

vehicle at the time of the collision.

        The Dodge Ram driven by Pruitt was titled to defendant B&G Wood, Inc. (hereinafter

referred to as “BGW”). Allegedly, after the collision, BGW’s owner, Donald Grantham




                                                 1
        Case 3:20-cv-00422-HTW-LGI Document 62 Filed 08/31/21 Page 2 of 7




(hereinafter referred to as “Grantham”), claimed that the Dodge Ram had been titled in the wrong

name and that he would re-title it into his own name.

        As a result of the collision, both Rash and Wragg filed bodily injury claims, against BGW

and Pruitt in the Circuit Court of Lowndes County, Mississippi.

        Prior to the accident, Defendant Houston Specialty Insurance Company (hereinafter

referred to as “HSIC”) had issued to BGT a commercial auto policy naming Pruitt as a named

insured. Plaintiff Wesco Insurance Company (hereinafter referred to as “Wesco”) had issued to

BGW a commercial auto policy for all automobiles BGW owned. State Auto had issued to

Grantham a personal auto policy which provided coverage for the Dodge Ram.

        Wesco filed the instant declaratory judgment action seeking the court’s guidance about

which insurance company should provide primary coverage, which should provide excess

coverage, and which should not be required to provide coverage.

   I.      ARGUMENT

           a. Motion to Dismiss Standard of Review

        Before this federal court may exercise its subject matter jurisdiction over a cause of action,

it must determine whether the plaintiff has standing to maintain its claims. See Lujan v. Defenders

of Wildlife, 504 U.S. 555, 571 (1992); Handshoe v. Perret, 270 F. Supp. 3d 915, 926 (S.D. Miss.

2017). A plaintiff invoking federal subject matter jurisdiction bears the burden of demonstrating

that it has standing to seek relief on the causes of action asserted.

        A motion to dismiss under F.R.C.P. 12(b)(6) tests the “formal sufficiency of the statement

of the claim for relief” under the facts as pled and does not resolve factual disputes or the merits

of a party’s claims. Clifton v. Nationwide Gen. Ins. Co., No. 2:09CV130-KS-MTP, 2010 U.S. Dist.

LEXIS 44740, at *3-4 (S.D. Miss. May 7, 2010)(citing Wright & Miller, Federal Practice and



                                                   2
          Case 3:20-cv-00422-HTW-LGI Document 62 Filed 08/31/21 Page 3 of 7




Procedure: Civil 3d § 1356 (2004)). A plaintiff’s complaint is appropriately dismissed under Rule

12(b)(6) when “it appears beyond doubt that the plaintiff can prove no set of facts in support of his

claim which would entitle him to relief.’” Id. (citing Colle v. Brazos County, Texas, 981 F.2d 237,

243 (5th Cir. 1993)).

          This court must determine whether dismissal of plaintiff’s complaint is appropriate based

on “(1) the complaint alone; (2) the complaint supplemented by undisputed facts evidenced in the

record; or (3) the complaint supplemented by undisputed facts plus the court's resolution of

disputed facts.” Id. If the facts as pled by the plaintiff in its complaint demonstrate the plaintiff

does not have standing to pursue its claims, this court must dismiss that plaintiff’s complaint. Lujan

at 571.

          This court must dismiss plaintiff’s complaint under Rule 12(b)(6) when the allegations on

the face of the complaint demonstrate the plaintiff is barred from seeking the relief sought therein

as a matter of law. See Crum v. Mississippi Mun. Serv. Co., 1998 U.S. Dist. LEXIS 6916, *3 (N.D.

Miss. March 27, 1998).

             b. Standing

          Standing to bring a lawsuit is an unwavering constitutional requirement for federal courts.

Article III §2 of the United States Constitution provides:

          Section 2. The judicial Power shall extend to all Cases, in Law and Equity, arising
          under this Constitution, the Laws of the United States, and Treaties made, or which
          shall be made, under their Authority;--to all Cases affecting Ambassadors, other
          public Ministers and Consuls;--to all Cases of admiralty and maritime Jurisdiction;-
          -to Controversies to which the United States shall be a Party;--to Controversies
          between two or more States;--between a State and Citizens of another State;--
          between Citizens of different States;--between Citizens of the same State claiming
          Lands under Grants of different States, and between a State, or the Citizens thereof,
          and foreign States, Citizens or Subjects.




                                                   3
       Case 3:20-cv-00422-HTW-LGI Document 62 Filed 08/31/21 Page 4 of 7




U.S. Const. art. III, § 2, cl. 1. “[T]he core component of standing is an essential and unchanging

part of the case-or-controversy requirement of Article III.” Lujan at 560. In Lujan, the United

States Supreme Court established the elements required for the plaintiff to establish it possesses

standing:

       Over the years, our cases have established that the irreducible constitutional
       minimum of standing contains three elements. First, the plaintiff must have suffered
       an “injury in fact”—an invasion of a legally protected interest which is (a) concrete
       and particularized and (b) “actual or imminent, not ‘conjectural’ or ‘hypothetical,’”.
       Second, there must be a causal connection between the injury and the conduct
       complained of—the injury has to be “fairly ... trace[able] to the challenged action
       of the defendant, and not ... th[e] result [of] the independent action of some third
       party not before the court.” Third, it must be “likely,” as opposed to merely
       “speculative,” that the injury will be “redressed by a favorable decision.”

Lujan at 560–61 (citations omitted).

       The Article III standing requirement can be satisfied under the Declaratory Judgment Act

“by establishing ‘actual present harm or a significant possibility of future harm.’” Roark & Hardee

LP v. City of Austin, 522 F.3rd 533, 542 (5th Cir. 2008) (citing Bauer v. Texas, 341 F.3rd 352).

       In the lawsuit at bar, the parties are disputing which insurance carrier is potentially liable,

which is the primary carrier, and which insurance carrier is excluded from defending the

underlying lawsuit. This court finds that the parties’ rights and responsibilities, regardless of

whether a judgment has been entered finding for Rash in the underlying personal injury lawsuit,

must be determined to prevent an “actual present harm or [the] significant possibility of future

harm.” Accordingly, this court finds that plaintiff possesses standing under Article III of the United

States Constitution and the Declaratory Judgment Act.

            c. M.C.R.P. 57(b)

       State Auto argues that the law of the State of Mississippi bars any direct action by a third

party against a tortfeasor’s insurer. For authority, State Auto cites Rule 57(b) of the Mississippi



                                                  4
       Case 3:20-cv-00422-HTW-LGI Document 62 Filed 08/31/21 Page 5 of 7




Rules of Civil Procedure, saying that the rule carves out a limited exception allowing the injured

party to file a declaratory judgment action against the tortfeasor’s insurer regarding coverage.

       Rule 57(b)(2) of the Mississippi Rules of Civil Procedure provides:

       (b) When Available. […]
             (2) A contract may be construed either before or after there has been a
             breach thereof. Where an insurer has denied or indicated that it may deny
             that a contract covers a party's claim against an insured, that party may seek
             a declaratory judgment construing the contract to cover the claim.

M.R.C.P. 57.

       Wesco replies that it is seeking a determination as to which of the three (3) potentially

available insurance policies should provide primary coverage and is, therefore, obligated to defend

any lawsuits against the insured.

       Wesco agrees with State Auto that Rule 57 and Mississippi jurisprudence do not allow a

declaratory judgment action unless the liability carrier has already denied coverage. Wesco,

however, campaigns:

       The state court procedural rules do not apply to this case pending in federal court.
       The federal courts apply federal procedural rules in diversity cases. Erie R.R. Co.
       v. Tompkins, 304 U.S. 64, 78 (1938). Federal law, not state law, determines issues
       of ripeness, standing and whether declaratory relief is proper. See Ironshore
       Specialty Ins. Co. v. Tractor Supply Co., 624 Fed. Appx. 159, 162 (5th.Cir. 2015)
       (district court follows “three-step inquiry” in declaratory judgment action[:] is
       action justiciable, does court have authority and whether to exercise discretion to
       decide it)

[Docket no. 26, P. 3].

       This court agrees with Wesco that the Erie doctrine compels it to apply Rule 57 of the

Federal Rules of Civil Procedure which states:

       These rules govern the procedure for obtaining a declaratory judgment under 28
       U.S.C. § 2201. Rules 38 and 39 govern a demand for a jury trial. The existence of
       another adequate remedy does not preclude a declaratory judgment that is otherwise
       appropriate. The court may order a speedy hearing of a declaratory-judgment
       action.

                                                 5
       Case 3:20-cv-00422-HTW-LGI Document 62 Filed 08/31/21 Page 6 of 7




Fed. R. Civ. P. 57.

        Title 28 U.S.C. § 2201 further provides this court with guidance:

        (a) In a case of actual controversy within its jurisdiction, […] any court of the
        United States, upon the filing of an appropriate pleading, may declare the rights and
        other legal relations of any interested party seeking such declaration, whether or
        not further relief is or could be sought. Any such declaration shall have the force
        and effect of a final judgment or decree and shall be reviewable as such.

28 U.S.C.A. § 2201 (West).

        This court finds that M.R.C.P. 57 does not bar a declaratory judgment action in this federal

forum, which must comply with the procedural law of the federal courts. Accordingly, this court

must deny State Auto’s motion to dismiss.

        This court further finds State Auto’s argument regarding any possible privity of contract to

be irrelevant. As State Auto acknowledges, plaintiff herein did not allege a breach of contract claim

and is not seeking a determination of whether State Auto breached its contract with Grantham.

        This court finally is not persuaded by State Auto’s argument that:

        Before a party may seek a determination as to an insurer’s obligations under an
        insurance contract, that party must establish they (sic) are an interested party and
        were (sic) in privity of contract with the insurer when the insurance policy was
        issued. [Citing Aladdin Constr. Co. v. John Hancock Life Ins. Co., 914 So. 2d 169,
        179 (Miss. 2005)].

[Docket no. 20, P. 7]. Aladdin is distinguishable; it does not present the same scenario that the

parties are disputing herein. In Aladdin, the parties were contesting the relative rights of the parties

concerning an alleged breach of contract between a general contractor and the project funder. The

Aladdin parties were secondarily debating whether the sub-contractors were allowed to file suit on

the alleged breach of contract between the general contractor and the project funder. This court is

persuaded that Alladin does not provide guidance nor precedence for the lawsuit sub judice.




                                                   6
         Case 3:20-cv-00422-HTW-LGI Document 62 Filed 08/31/21 Page 7 of 7




   II.      CONCLUSION

         This court finds that Rule 57 of the Mississippi Rules of Civil Procedure does not deny

plaintiff standing in this federal declaratory judgment lawsuit. This court further finds that plaintiff

has standing to maintain its lawsuit to determine the priority of insurance in the underlying lawsuit.

         IT IS, THEREFORE, ORDERED that defendant State Auto’s Motion to Dismiss

[Docket no. 19] is hereby DENIED.

         IT IS FURTHER ORDERED that the following motions are rendered MOOT by the

entry of this order: State Auto’s Motion to Stay Proceedings [Docket no. 34]; and Wesco’s

Motion to Lift Stay [Docket no. 43].

         SO ORDERED this the 31st day of August, 2021.

                                       /s/HENRY T. WINGATE
                                       UNITED STATES DISTRICT COURT JUDGE




                                                   7
